Citation Nr: 0729488	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service ending 
in April 1979.  He received a Combat Infantryman's Badge in 
connection with service in Vietnam.  He died in July 2002.  
The appellant is his widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia that denied service connection for the cause of 
the veteran's death and eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35.  The 
Atlanta, Georgia, RO has jurisdiction over the claim.

In a July 2006 decision, the Board remanded these issues for 
further development.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for hypertension, rated 0 percent disabling, epilepsy, under 
control, rated as 10 percent disabling, callus formation of 
the left foot, rated as 0 percent disabling, residuals of 
malaria, rated as 0 percent disabling, postoperative 
rhinoplasty, rated as 0 percent disabling and xanthelasma of 
the eyelids, rated as 0 percent disabling. 

2.  The veteran died in a motor vehicle accident in July 
2002.

3.  The competent medical evidence shows the veteran's 
service connected hypertension resulted in a fatal cardiac 
incident which caused or contributed substantially to the 
cause of his death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.303, 3.312 (2006).

2.  The requirements for entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have been 
met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 21.3021(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim. 

I.  Entitlement to service connection for the cause of the 
veteran's death.

The veteran was service-connected for hypertension, rated 0 
percent disabling, epilepsy, under control, rated as 10 
percent disabling, callus formation of the left foot, rated 
as 0 percent disabling, residuals of malaria, rated as 0 
percent disabling, postoperative rhinoplasty, rated as 0 
percent disabling and xanthelasma of the eyelids, rated as 0 
percent disabling.

The veteran was seen with complaints of chest pain at a 
service department facility in April 1997.  EKG changes were 
noted.  Treatment records through May 2002 show findings of 
coronary artery disease (CAD).

The death certificate shows that the veteran died on July [redacted], 
2002.  According to the death certificate, the immediate 
cause of death was crushing chest injuries.  The death 
certificate indicated that the veteran was in an auto 
accident and thrown from his vehicle.  

Records from the Columbia County Sheriff's Office dated in 
July 2002, note that a witness to the accident reported 
seeing the veteran's vehicle travel across the center lane.  
The veteran's vehicle stayed on a straight path to a ditch 
where it eventually flipped.  The witness stated that the 
veteran looked to be passed out or unconscious when he was 
driving.

Another witness reportedly stated that prior to the accident; 
the veteran was "leaned forward against the steering 
wheel".  The witness noted that as the veteran's truck 
accelerated past him, it was changing lanes toward the other 
side of the road.  The truck then ran off the road and hit a 
ditch.  The truck went airborne and flipped several times.

Treatment records from the day of the accident at Doctors 
Hospital indicated that the veteran had been driving 
erratically on the road which resulted in a motor vehicle 
accident where the veteran was thrown from his car.  The 
treating physician stated that the veteran had blunt 
traumatic cardiac arrest as a result of the massive trauma 
from the accident.  The Emergency Physician Record from the 
hospital also notes the reports of the veteran's erratic 
driving prior to the accident.  An addendum noted that the 
veteran had hypertension and that the veteran's wife reported 
that the veteran had reported chest pains earlier in the day.

In a February 2007 letter, Dr. T.L. Andrews, a medical doctor 
at the Eisenhower Army Medical Center at Fort Gordon, Georgia 
stated that the veteran was his patient and continually under 
his treatment from January 1, 1998 until the date of his 
death.  Dr. Andrews treated the veteran for hypertension and 
cardiomyopathy.  Dr. Andrews stated that the veteran expired 
in an apparent single car accident while driving under 
optimal road conditions.  Although a post mortem examination 
was not performed, it was Dr. Andrew's opinion that the 
veteran suffered a fatal cardiac incident which contributed 
to the accident and ultimately to his death.


Analysis

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death-e.g., when a causal 
(not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4). 

The provisions of 38 C.F.R. § 3.312 state that service 
connection for the cause of death is indicated when a 
disability aided or lent assistance to the production of 
death. 

Hypertension is a major risk factor for CAD.  American Heart 
Association, Primary Prevention of Coronary Heart Disease: 
Guidance from Framingham (1998), 
htt://circ.ahajournals.org/cgi/content/full/97/18/1876.  The 
major complications of CAD include myocardial infarction and 
sudden cardiac death.  Texas Artery Institute, Heart Disease, 
http://www.txai.org/edu/hrtdisease/cad.htm.

The record contains a competent medical opinion that the 
veterans death was caused by a "fatal cardiac incident".  
This opinion is buttressed by the observations of lay 
witnesses, and the appellant's reports that the veteran 
complained of chest pains on the day of his death.  The 
medical evidence is to the effect that such fatal incidents 
are a well known complication of CAD, and that the service 
connected hypertension was a major risk factor for CAD.

In sum, there is evidence that service connected hypertension 
was a causative factor in the veteran's death.  The evidence 
is in at least equipoise.  Accordingly, the criteria for 
service connection for the cause of the veteran's death are 
met, and the appeal is granted. 


II.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
surviving spouses of veterans who, at the time of death, had 
a service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2006).

For the purpose of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  See 38 C.F.R. § 3.807 (2006). 

Because the claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 depends on service 
connection for the cause of death, those benefits are also 
granted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35 is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


